Title: From Thomas Jefferson to Thomas Mifflin, 6 November 1791
From: Jefferson, Thomas
To: Mifflin, Thomas



Sir
Philadelphia Nov. 6. 1791.

I am honoured with your favor of yesterday on the subject of the laws of the U.S. furnished to you from my office. I would with pleasure add a third copy, but that, your Excellency will percieve, on turning to the act of Congress which establishes my department, that that has fixed the number of copies of the laws to be furnished by me to the Executives of the states, and of course that the Treasury department could not pass my accounts but by the rule there prescribed. Otherwise the propriety of sending a third copy is too obvious to have produced a moment’s hesitation.—I have the honour to be with the greatest respect & esteem Your Excellency’s most obedt & most humble servt,

Th: Jefferson

